Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Response
This is in response to Applicant’s amendment/response filed on 07/06/2022, which has been entered and made of record.

Allowable Subject Matter
The following is the Examiner’s statement of reasons for allowance: Claims 1 – 2, 4 – 17 and 19 – 22 are allowed. Applicant’s arguments regarding independent claims 1, 4, 5 and 17 (See Remarks filed 07/06/2022) have been fully considered and are persuasive.

Regarding independent claim 1, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: outputting which at least one tract of the plurality of tracts is/are the given fiber neuronal tract when at least one of the evaluated plurality of tracts is determined to be the given fiber neuronal tract; and wherein evaluating the accessed selected data to determine the image tractography including the plurality of tracts includes: determining an anisotropy of water within the selected data; and determining tracts through an image in the selected data based on the determined anisotropy.

Regarding independent claim 4, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: outputting which at least one tract of the plurality of tracts is/are the given fiber neuronal tract when at least one of the evaluated plurality of tracts is determined to be the given fiber neuronal tract; and wherein evaluating the sub-plurality of tracts includes at least one of: determining points along each tract of the sub-plurality of tracts; evaluating a fractional anisotropy at each point of the determined points; evaluating a diffusion-encoded-color at each point of the determined points; determine a distance from a starting region of each tract to an ending region of each tract; and determine a curvature of the tract at each point of the determined points.

Regarding independent claim 5, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: outputting which at least one tract of the plurality of tracts is/are the given fiber neuronal tract when at least one of the evaluated plurality of tracts is determined to be the given fiber neuronal tract; and determining selected regions of interest relative to the accessed selected data with a recalled trained convolutional neural network.

Regarding independent claim 17, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: output which at least one tract of the plurality of tracts is/are the given fiber neuronal tract when at least one of the evaluated plurality of tracts is determined to be the given fiber neuronal tract; wherein the processor system is configured to execute further instructions to determine selected regions of interest relative to the accessed selected data with a recalled trained convolutional neural network; wherein the determination of whether at least one of the evaluated sub-plurality of tracts is a given fiber neuronal tract is further based on the determination of selected regions of interest.





















____________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666